CALDWELL, Justice
(dissenting).
I must dissent from that portion of the opinion wherein the new rule touching earning capacity is promulgated. I construe § 440.02(9) F.S. to mean the loss of wage earning capacity is fairly measured by the difference between the average weekly wage and the post recovery ability to “ * * * earn in the same or any other employment the wages which the employee was receiving at the time of the injury.” I would not construe the language to mean other than the intent so clearly and unambiguously expressed by the Legislature